DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1 and 5 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a cover (20) configured to cover the surface mounted component group (14) from an opposite side of the surface mounted component group (14) from the printed surface (13) and configured to block flow of air blown by the fan (18) so that the air that is blown by the fan (18) and contains mist will not flow to the surface mounted components (14a), wherein an amount of heat generation of the plurality of surface mounted components (14a) are smaller than the predetermined level, the plurality of surface mounted components (14a) are prone to fail due to the mist, an opening (22) configured to expose the heat-generating components (16a) that are attached to the printed surface (13) so that the heat generating components (16a) are located above the cover (20) is formed in the cover (20) in order to cool the heat-generating components (16a) located above the cover (20), the cover (20) is provided with a protective wall (20a) that protrudes from an edge of the opening (22) or from outside the edge and is configured to prevent the air blown by the fan (18) from flowing through the 
Claims 5 is allowed due to dependence on claim 1.


    PNG
    media_image1.png
    285
    678
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    375
    520
    media_image2.png
    Greyscale


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834